Title: To Alexander Hamilton from Vicomte de Noailles, 9 [October 1793]
From: Noailles, Vicomte de
To: Hamilton, Alexander



philadelphie le 9th. [October, 1793]
Mon cher Hamilton

J’espere que l’air frais et pur des provinces de l’est, la joie que vos amis auront eu de vous voir echapé aux dangers que vous aves corru et le plaisir que vous aures eu à les retrouver vous auront entierement retabli. Notre malheureuse ville est toujours dans la même situation. L’épidemie fait des ravages affreux, l’entêtement des medecins rend leur experience totalement inutile. Le gouverneur est étranger à la calamité qui accable Philadelphie. Un comité s’est formé pour accorder des soulagements aux personnes sans assistance, bushill est le lieu ou sont envoyés les malades il en rechape un bien petit nombre. Les pluies et les geleés sont les Seuls remedes dont it soit possible d’attendre de grands effets. Jusque la il aura été moins dangereux de se trouver dans la troisieme parallele devant Valenciennes que de parcourir les rues de Philadelphie.
J’ai preparé un petit travail relatif à votre etat de deffense et aux moyens propres à mettre votre pays à l’abri de toure insulte étrangere. Je vous ferai passer le memoire relatif a cet objet si vous m’en indiqué les moyens dans le cas ou vous n’aurés aucune voye Sure, j’attendrai votre retour à Philadelphie ou je le sirai sous enveloppe à M. Willing si je pars pour la Susquehana. Je ne crois pas sans utilité que vous ayés promptement connoissance de mon memoire.
J’ai recu des responses de mes amis en Angleterre, ils donnent tout eloge à la determination que j’ai pris. L’ambition de l’angleterre leur paroit gigantesque, et les moyens qu’elle employe destructifs du bonheur interieur de ce pays et propres à changer la face du globe.
à vous pour la vie

Le Vte. de Noailles
Talon se rappelle à votre Souvenir.

